Exhibit 10.16

KEYCORP 2010 EQUITY COMPENSATION PLAN

1. Purpose.    The KeyCorp 2010 Equity Compensation Plan is intended to promote
the interests of the Corporation and its shareholders by providing equity-based
incentives for effective service and high levels of performance to Employees
selected by the Committee. To achieve these purposes, the Corporation may grant
Awards to selected Employees in accordance with the terms and conditions
hereinafter set forth.

2. Definitions.

2.1 1934 Act.    The term “1934 Act” shall mean the Securities Exchange Act of
1934, as amended.

2.2 Acquisition Price.    The term “Acquisition Price” with respect to
Restricted Stock and Restricted Stock Units shall mean such amount, if any,
required by applicable law or as may be otherwise specified by the Committee in
the Award Instrument with respect to the Restricted Stock or Restricted Stock
Units as the consideration to be paid by the Employee for the Restricted Stock
or Restricted Stock Units.

2.3 Award.    The term “Award” shall mean an award granted under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units or Other Awards.

2.4 Award Instrument.    The term “Award Instrument” shall mean a writing
evidencing an Award in such form and with such provisions as the Committee may
prescribe, including, without limitation, an agreement to be executed by the
Employee and the Corporation, a certificate issued by the Corporation, or a
letter executed by the Committee or its designee. An Award Instrument may be in
an electronic medium, may be limited to notation on the books and records of the
Corporation and, unless otherwise determined by the Committee, need not be
signed by a representative of the Corporation or the Employee. Acceptance of the
Award Instrument by an Employee constitutes agreement to the terms of the Award
evidenced thereby.

2.5 Base Price.    The term “Base Price” with respect to a Free-Standing SAR
shall mean the price specified in an Award of the Free-Standing SAR to be used
as the basis for determining the amount to which a holder of the Free-Standing
SAR is entitled upon the exercise of the Free-Standing SAR.

2.6 Change of Control.    A “Change of Control” shall be deemed to occur if and
when there occurs any of the circumstances set forth in any of clauses
(a) through (e) of this Section 2.6. For these purposes, the Corporation will be
deemed to have become a subsidiary of another corporation if any other
corporation (which term shall, for all purposes of this Section 2.6, include, in
addition to a corporation, a limited liability company, partnership, trust, or
other organization) owns, directly or indirectly, 50% or more of the total
combined outstanding voting power of all classes of stock of the Corporation or
any successor to the Corporation:

 

  (a) The Corporation is merged with or into, is consolidated with, or becomes
the subsidiary of another corporation and, immediately after giving effect to
that transaction, either:

 

  (i) less than 45% of the then outstanding voting securities of the surviving
or resulting corporation or (if the Corporation becomes a subsidiary in the
transaction) of the ultimate parent of the Corporation represent or were issued
in exchange for voting securities of the Corporation outstanding immediately
prior to the transaction; or

 

  (ii) individuals who were directors of the Corporation on the day before the
first public announcement of (A) the pendency of the transaction or (B) the
intention of any Person to cause the transaction to occur, cease for any reason
to constitute at least 50% of the directors of the surviving or resulting
corporation or (if the Corporation becomes a subsidiary in the transaction) of
the ultimate parent of the Corporation.

 

  (b) Any Person becomes the beneficial owner of 35% or more of the outstanding
voting stock of the Corporation or files a report on Schedule 13D or Schedule
TO-T, each as adopted under the 1934 Act (or any successor schedule, form, or
report), disclosing the acquisition of 35% or more of the outstanding voting
stock of the Corporation in a transaction or series of transactions.



--------------------------------------------------------------------------------

  (c) The shareholders of the Corporation approve a plan providing for the
dissolution of the Corporation.

 

  (d) The consummation of a transaction providing for the sale, lease, exchange,
or other disposal of (in one transaction or a series of related transactions)
all or substantially all of the assets of the Corporation and its subsidiaries,
taken as a whole.

 

  (e) Without the prior approval, solicitation, invitation, or recommendation of
the Board of Directors of the Corporation, any Person makes a public
announcement of a bona fide intention (i) to engage in a transaction with the
Corporation that, if consummated, would result in a Change of Control under any
of subclauses (a) through (d) above, (ii) to “solicit” (as defined in Rule 14a-1
under the 1934 Act) proxies in connection with a proposal that is not approved
or recommended by the Board of Directors of the Corporation, or (iii) to engage
in an election contest relating to the election of directors of the Corporation
(pursuant to Regulation 14A under the 1934 Act), and, at any time within the 24
month period immediately following the date of the announcement of that
intention, individuals who, on the day before that announcement, constituted the
directors of the Corporation (the “Incumbent Directors”) cease for any reason to
constitute at least 50% thereof unless both (x) the election, or the nomination
for election by the Corporation’s shareholders, of each new director was
approved by a vote of at least two-thirds of the Incumbent Directors in office
at the time of the election or nomination for election of such new director, and
(y) prior to the time that the Incumbent Directors no longer constitute at least
50% of the Board of Directors of the Corporation, the Incumbent Directors then
in office, by a vote of at least 75% of their number, reasonably determine in
good faith that the change in Board of Directors of the Corporation membership
that has occurred before the date of that determination and that is anticipated
to thereafter occur within the balance of the 24 month period to cause the
Incumbent Directors to no longer be at least 50% of the Board of Directors of
the Corporation was not caused by or attributable to, in whole or in any
significant part, directly or indirectly, proximately or remotely, any event
under items (i), (ii), or (iii) of this subclause (e).

2.7 Code.    The term “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

2.8 Committee.    The term “Committee” shall mean the Compensation and
Organization Committee of the Board of Directors of the Corporation or such
other committee or subcommittee as may be designated by the Board of Directors
of the Corporation from time to time to administer the Plan. The Committee shall
consist solely of at least three directors each of whom qualify as a
Non-Employee Director and “outside director” within the meaning of
Section 162(m) of the Code, and satisfies any applicable standards of
independence under the federal securities and tax laws and the listing standards
of the New York Stock Exchange (“NYSE”) or any other national securities
exchange on which the Common Shares are listed as in effect from time to time.

2.9 Common Shares.    The term “Common Shares” shall mean common shares of the
Corporation, with a par value of $1.00 each.

2.10 Corporation.    The term “Corporation” shall mean KeyCorp and its
successors, including the surviving or resulting corporation of any merger of
KeyCorp with or into, or any consolidation of KeyCorp with, any other
corporation or corporations.

2.11 Covered Employee.    The term “Covered Employee” shall mean an Employee who
is, or is determined by the Committee to be likely to become, a “covered
employee” within the meaning of Section 162(m) of the Code (or any successor
provision).

2.12 Disability.    The term “Disability” with respect to an Employee shall mean
physical or mental impairment which entitles the Employee to receive disability
payments under any long-term disability plan maintained by the Corporation or
any Subsidiary.

2.13 Effective Date.    The term “Effective Date” shall mean, subject to
shareholder approval, March 11, 2010, which was the date the Plan was approved
and adopted by the Board of Directors of the Corporation.



--------------------------------------------------------------------------------

2.14 Employee.    The term “Employee” shall mean any individual employed by the
Corporation or by any Subsidiary and shall include officers as well as all other
employees of the Corporation or of any Subsidiary (including employees who are
members of the Board of Directors of the Corporation or any Subsidiary).

2.15 Employment Termination Date.    Except as otherwise determined by the
Committee, the term “Employment Termination Date” with respect to an Employee
shall mean the first date on which the Employee is no longer employed by the
Corporation or any Subsidiary.

2.16 Exercise Price.    The term “Exercise Price” with respect to an Option
shall mean the price specified in the Option at which the Common Shares subject
to the Option may be purchased by the holder of the Option.

2.17 Fair Market Value.    Except as otherwise determined by the Committee at
the time of the grant of an Award in accordance with Section 409A of the Code,
the term “Fair Market Value” with respect to Common Shares shall mean:

 

  (a) if the Common Shares are traded on a national securities exchange, the
closing price per Common Share on that national exchange on the date for which
the determination of fair market value is made or, if there are no sales of
Common Shares on that date, then on the next preceding date on which there were
any sales of Common Shares; or

 

  (b) if the Common Shares are not traded on a national securities exchange, the
fair market value of the Common Shares as determined in good faith by the
Committee. The Committee is authorized to adopt another fair market value
pricing method, provided such method is stated in the Award Instrument, and is
in compliance with the fair market value pricing rules set forth in Section 409A
of the Code.

2.18 Free-Standing Stock Appreciation Right.    The term “Free-Standing Stock
Appreciation Right” or “Free-Standing SAR” shall mean an SAR granted to an
Employee that is not granted in tandem with an Option that entitles the holder
thereof to receive from the Corporation, upon exercise of the Free-Standing SAR
or any portion of the Free-Standing SAR, an amount equal to 100%, or such lesser
percentage as the Committee may determine at the time of grant of the
Free-Standing SAR, of the excess, if any, measured at the time of the exercise
of the Free-Standing SAR, of

 

  (a) the aggregate Fair Market Value of the Common Shares underlying the
Free-Standing SARs being exercised over

 

  (b) the aggregate Base Price of those Common Shares underlying the
Free-Standing SARs being exercised.

2.19 Good Reason.    The Employee shall be deemed to have “Good Reason” to
terminate the Employee’s employment with the Corporation or a Subsidiary under
this Plan if, within two years after the occurrence of a Change of Control,
either or both of the events listed in clauses (a) and (b) of this Section 2.19
occurs without the written consent of the Employee:

 

  (a) following notice by the Employee to the Corporation and an opportunity by
the Corporation to cure, the Employee determines in good faith that the
Employee’s position, responsibilities, duties, or status with the Corporation
are at any time materially less than or reduced from those in effect before the
Change of Control or that the Employee’s reporting relationships with superior
Employee officers have been materially changed from those in effect before the
Change of Control; or

 

  (b) The Corporation’s headquarters is relocated outside of the greater
Cleveland metropolitan area (but this clause (b) shall apply only if the
Corporation’s headquarters was the Employee’s principal place of employment
before the Change of Control).

For purposes of clause (a), the Corporation will be deemed to have had an
opportunity to cure and to have failed to effect a cure if the circumstance
otherwise constituting Good Reason persists (as determined in good faith by the
Employee, whose determination shall be conclusive) for more than seven calendar
days after the Employee has given notice to the Corporation of the existence of
that circumstance.



--------------------------------------------------------------------------------

2.20 Incentive Stock Option.    The term “Incentive Stock Option” shall mean an
Option intended by the Committee to qualify as an “incentive stock option”
within the meaning of Section 422 of the Code (or any successor provision).

2.21 Non-Employee Director.    The term “Non-Employee Director” shall mean a
director who is a “Non-Employee Director” of the Corporation within the meaning
of Rule 16b-3.

2.22 Nonqualified Option.    The term “Nonqualified Option” shall mean an Option
intended by the Committee not to qualify as an “incentive stock option” under
Section 422 of the Code (or any successor provision) or an Option intended by
the Committee to qualify as an “incentive stock option” under Section 422 of the
Code but that fails to so qualify.

2.23 Option.    The term “Option” shall mean an Award entitling the holder
thereof to purchase a specified number of Common Shares at a specified price
during a specified period of time.

2.24 Option Expiration Date.    The term “Option Expiration Date” with respect
to any Option shall mean the date selected by the Committee after which, except
as provided in Section 12.4 of the Plan, in the case of the death of the
Employee to whom the Option was granted, the Option may not be exercised.

2.25 Other Award.    The term “Other Award” shall mean an Award granted pursuant
to Section 11 of the Plan.

2.26 Performance Goal.    The term “Performance Goal” shall mean the measurable
performance goal or goals specified by the Committee in connection with the
grant of Performance Shares or Performance Units, or when so determined by the
Committee, Options, SARs, Restricted Stock, Restricted Stock Units, Other Awards
or dividend credits, pursuant to the Plan. Performance Goals may be described in
terms of Corporation-wide objectives or objectives that are related to the
performance of the individual Employee or of the Subsidiary, division,
department, region or function within the Corporation or Subsidiary in which the
Employee is employed. The Performance Goals may be made relative to the
performance of one or more other companies or subsidiaries, divisions,
departments, regions or functions within such other companies, and may be made
relative to an index or one or more of the performance goals themselves. The
Committee may grant Awards with Performance Goals that are either Qualified
Performance-Based Awards or not Qualified Performance-Based Awards. The
Performance Goals applicable to any Qualified Performance-Based Award to a
Covered Employee will be based on one or more of, a combination of, or ratios
involving the following criteria:

 

  (a) earnings per share;

 

  (b) total revenue;

 

  (c) net interest income;

 

  (d) noninterest income;

 

  (e) net income;

 

  (f) net income before tax;

 

  (g) noninterest expense;

 

  (h) efficiency ratio;

 

  (i) return on equity;

 

  (j) return on assets;

 

  (k) economic profit added;

 

  (l) loans;

 

  (m) deposits;



--------------------------------------------------------------------------------

  (n) tangible equity;

 

  (o) assets;

 

  (p) net charge-offs; and

 

  (q) nonperforming assets.

If the Committee determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Performance
Goals unsuitable, the Committee may in its discretion modify such Performance
Goals or the related minimum acceptable level of achievement, in whole or in
part, as the Committee deems appropriate and equitable, including, without
limitation, to exclude the effects of extraordinary items, unusual or
non-recurring events, cumulative effects of tax or accounting changes,
discontinued operations, acquisitions, divestitures and material restructuring
or asset impairment charges, except in the case of a Qualified Performance-Based
Award (other than in connection with a Change of Control) where such action
would result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code. In such case, the Committee will not make any
modification of the Performance Goals or minimum acceptable level of achievement
with respect to such Covered Employee.

2.27 Performance Period.    The term “Performance Period” shall mean such one or
more periods of time, which may be of varying and overlapping durations, as the
Committee may select, within which the Performance Goals relating to one or more
Awards of Performance Shares or Performance Units are to be achieved.

2.28 Performance Shares.    The term “Performance Shares” shall mean an Award
denominated in Common Shares and contingent upon attainment of one or more
Performance Goals over a Performance Period.

2.29 Performance Units.    The term “Performance Units” shall mean a bookkeeping
entry that records a unit equal to $1.00 awarded pursuant to Section 10 of the
Plan, which are contingent upon attainment of one or more Performance Goals over
a Performance Period.

2.30 Person.    The term “Person” shall mean a “person” as used in Section 13(d)
and Section 14(d)(2) of the 1934 Act.

2.31 Plan.    The term “Plan” shall mean this KeyCorp 2010 Equity Compensation
Plan as from time to time hereafter amended in accordance with Section 22.1 of
the Plan.

2.32 Qualified Performance-Based Award.    The term “Qualified Performance-Based
Award” shall mean any Award of Performance Shares, Performance Units, Restricted
Stock, Restricted Stock Units or Other Awards, or portion of such Award, to a
Covered Employee that is intended to satisfy the requirements for “qualified
performance-based compensation” under Section 162(m) of the Code.

2.33 Restricted Stock.    The term “Restricted Stock” shall mean Common Shares
delivered to an Employee pursuant to an Award subject to such restrictions,
conditions and contingencies as the Committee may provide in the relevant Award
Instrument, including

 

  (a) the restriction that the Employee not sell, transfer, otherwise dispose
of, or pledge or otherwise hypothecate the Restricted Stock during the
applicable Restriction Period,

 

  (b) the requirement that the Restriction Period will terminate or terminate
early upon achievement of specified Performance Goals, and

 

  (c) such other restrictions, conditions, and contingencies, if any, as the
Committee may provide in the Award Instrument with respect to the Restricted
Stock.

2.34 Restricted Stock Units.    The term “Restricted Stock Units” shall mean an
Award pursuant to Section 9 of the Plan whereby an Employee receives the right
to receive Common Shares or the cash equivalent thereof at a specified time in
the future in consideration of the performance of services, but subject to such
restrictions, conditions and contingencies as the Committee may provide in the
relevant Award Instrument.



--------------------------------------------------------------------------------

2.35 Restriction Period.    The term “Restriction Period” with respect to an
Award of Restricted Stock shall mean the period selected by the Committee and
specified in the Award Instrument with respect to that Restricted Stock during
which the Employee may not sell, transfer, otherwise dispose of, or pledge or
otherwise hypothecate that Restricted Stock.

2.36 Rule 16b-3.    The term “Rule 16b-3” shall mean Rule 16b-3 (or any
successor rule substantially to the same effect) promulgated under the 1934 Act,
as in effect from time to time.

2.37 Stock Appreciation Right.    The term “Stock Appreciation Right” or “SAR”
shall mean a right granted pursuant to Section 7 of the Plan and will include
Tandem Stock Appreciation Rights and Free-Standing Stock Appreciation Rights.

2.38 Subsidiary.    The term “Subsidiary” shall mean any corporation,
partnership, joint venture, or other business entity in which the Corporation
owns, directly or indirectly, 50% or more of the total combined voting power of
all classes of stock (in the case of a corporation) or other ownership interest
(in the case of any entity other than a corporation).

2.39 Tandem Stock Appreciation Right.    The term “Tandem Stock Appreciation
Right” or “Tandem SAR” shall mean an Award granted to an Employee with respect
to all or any part of any Option that entitles the holder thereof to receive
from the Corporation, upon exercise of the Tandem SAR and surrender of the
related Option, or any portion of the Tandem SAR and the related Option, an
amount equal to 100%, or such lesser percentage as the Committee may determine
at the time of the grant of the Tandem SAR, of the excess, if any, measured at
the time of the exercise of the Tandem SAR, of (a) the aggregate Fair Market
Value of the Common Shares subject to the Option with respect to which the
Tandem SAR is exercised over (b) the aggregate Exercise Price of those Common
Shares under the Option.

2.40 Termination for Cause.    The termination of the employment of an Employee
of the Corporation or any of its Subsidiaries shall be deemed a “Termination for
Cause” if, prior to the termination of employment, any of the following has
occurred:

 

  (a) the Employee shall have been convicted of a felony;

 

  (b) the Employee commits an act or series of acts of dishonesty in the course
of the Employee’s employment which are materially inimical to the best interests
of the Corporation or a Subsidiary and that constitutes the commission of a
felony;

 

  (c) the Corporation or any Subsidiary has been ordered or directed by any
federal or state regulatory agency with jurisdiction to terminate or suspend the
Employee’s employment and such order or directive has not been vacated or
reversed upon appeal; or

 

  (d) after being notified in writing by the Corporation to cease any particular
Harmful Activity (as defined in Section 18), the Employee shall intentionally
continue to engage in such Harmful Activity while the Employee remains in the
employ of the Corporation or a Subsidiary.

If (x) the Corporation or any Subsidiary terminates the employment of the
Employee when it has “cause” therefor under clause (c) above, (y) the order or
directive is subsequently vacated or reversed on appeal and the vacation or
reversal becomes final and no longer subject to further appeal, and (z) the
Corporation or the Subsidiary fails to offer to reinstate the Employee to
employment within ten days of the date on which the vacation or reversal becomes
final and no longer subject to further appeal, the termination of the employment
of the Employee will not be deemed to be a “Termination for Cause.”

2.41 Transferee.    The term “Transferee” shall mean, with respect to
Nonqualified Options only, any person or entity to which an Employee transfers
or assigns all or part of his or her Options with permission by the Committee.

2.42 Voluntary Resignation.    The term “Voluntary Resignation” means that the
Employee shall have terminated his or her employment with the Corporation and
its Subsidiaries by voluntarily resigning at his or her



--------------------------------------------------------------------------------

own instance without having been requested to so resign by the Corporation or
its Subsidiaries, except that any resignation by the Employee will not be deemed
to be a Voluntary Resignation if, within two years after the occurrence of a
Change of Control, the Employee terminates his or her employment for Good
Reason.

3. Administration.    The Plan shall be administered by the Committee. No Award
may be made under the Plan to any member or alternate member of the Committee.
The Committee shall have authority, subject to the terms of the Plan,

 

  (a) to determine the Employees who are eligible to participate in the Plan,
the type, size, and terms of Awards to be granted to any Employee, the time or
times at which Awards shall be exercisable or at which restrictions, conditions,
and contingencies shall lapse, and the terms and provisions of the instruments
by which Awards shall be evidenced,

 

  (b) to establish any other restrictions, conditions, and contingencies on
Awards in addition to those prescribed by the Plan,

 

  (c) to interpret the Plan, and

 

  (d) to make all determinations necessary for the administration of the Plan.

The construction and interpretation by the Committee of any provision of the
Plan or any Award Instrument delivered pursuant to the Plan and any
determination by the Committee pursuant to any provision of the Plan or any
Award Instrument shall be final and conclusive. No member or alternate member of
the Committee shall be liable for any such action or determination made in good
faith.

The Committee may act only by a majority of its members. Any determination of
the Committee may be made, without a meeting, by a writing or writings signed by
all of the members of the Committee. In addition, the Committee may delegate to
one or more of its members or to one or more officers of the Corporation, or to
one or more agents or advisors, such administrative duties or powers as it may
deem advisable, and the Committee or any person to whom duties or powers have
been delegated as aforesaid, may employ one or more persons to render advice
with respect to any responsibility the Committee or such person may have under
the Plan. The Committee may, by resolution, authorize one or more officers of
the Corporation to do one or both of the following on the same basis as the
Committee: (i) designate employees to be recipients of Awards under this Plan;
and (ii) determine the size of any such Awards; provided, however, that (A) the
Committee shall not delegate such responsibilities to any such officer for
Awards granted to an Employee who is an officer, director, or more than 10%
beneficial owner of any class of the Corporation’s equity securities that is
registered pursuant to Section 12 of the 1934 Act, as determined by the
Committee in accordance with Section 16 of the 1934 Act; (B) the resolution
providing for such authorization sets forth the total number of Common Shares
such officer(s) may grant; and (C) the officer(s) shall report periodically to
the Committee regarding the nature and scope of the Awards granted pursuant to
the authority delegated.

4. Eligibility.    Awards may be granted to Employees of the Corporation or any
Subsidiary selected by the Committee in its sole discretion. The granting of any
Award to an Employee shall not entitle that Employee to, nor disqualify the
Employee from, participation in any other grant of an Award.

5. Stock Subject to the Plan.

5.1 Type of Stock.    The Common Shares that may be issued and distributed to
Employees in connection with Awards granted under the Plan may be authorized and
unissued Common Shares, treasury Common Shares, or Common Shares acquired on the
open market specifically for distribution under the Plan, as the Board of
Directors of the Corporation may from time to time determine.

5.2 Number of Shares Available.    Subject to adjustment as provided in
Section 5.4 and Section 15 of the Plan, the number of Common Shares that may be
issued or transferred

 

  (a) upon the exercise of Options or Stock Appreciation Rights,

 

  (b) in payment of Restricted Stock and released from a substantial risk of
forfeiture thereof,



--------------------------------------------------------------------------------

  (c) in payment of Restricted Stock Units,

 

  (d) in payment of Performance Shares or Performance Units that have been
earned,

 

  (e) in payment of dividend equivalents paid with respect to Awards made under
the Plan,

 

  (f) as Other Awards or in payment of Other Awards, or

 

  (g) in payment of any other award pursuant to this Plan,

shall not exceed in the aggregate 38,000,000 Common Shares, plus any shares
described in Section 5.3 of the Plan. Common Shares issued under any plan
assumed by the Corporation in any corporate transaction or awards granted
pursuant to Section 19 will not count against the aggregate share limit
described in this Section 5.2.

5.3 Each Common Share issued or transferred pursuant to an award of Options or
Stock Appreciation Rights will reduce the aggregate plan limit described above
in Section 5.2 by one Common Share. Each Common Share issued or transferred (and
in the case of Restricted Stock, released from all substantial risk of
forfeiture) pursuant to an award other than Options or Stock Appreciation Rights
shall reduce the aggregate plan limit described above in Section 5.2 by 2.05
Common Shares. Any Common Shares that again become available for issuance
pursuant to this Section 5 shall be added back to the aggregate plan limit in
the same manner such shares were originally deducted from the aggregate plan
limit pursuant to this Section 5.3.

5.4 Adjustments.    The number of Common Shares available in Section 5.2 above
shall be adjusted to account for Common Shares relating to any awards granted
under this Plan that expire or are forfeited. Common Shares covered by an Award
granted under the Plan shall not be counted as used unless and until they are
actually issued and distributed to an Employee and, therefore, the total number
of Common Shares available under Section 5.2 above as of a given date shall not
be reduced by any Common Shares relating to prior Awards that have expired or
have been forfeited or cancelled, and upon payment in cash of the benefit
provided by any Award granted under the Plan, any Common Shares that were
covered by that Award will be available for issuance or transfer hereunder.
Notwithstanding anything to the contrary contained herein: (a) if Common Shares
are tendered or otherwise used in payment of the Exercise Price of an Option,
the total number of Common Shares covered by the Option being exercised shall
reduce the aggregate plan limit described above; (b) Common Shares withheld by
the Corporation to satisfy the tax withholding obligation shall count against
the aggregate plan limit described above; and (c) the number of Common Shares
covered by a Stock Appreciation Right, to the extent that it is exercised and
settled in Common Shares, and whether or not Common Shares are actually issued
and distributed to the Employee upon exercise of the Stock Appreciation Right,
shall be considered issued or transferred pursuant to the Plan. In the event
that the Corporation repurchases Common Shares with Option proceeds, those
Common Shares will not be added to the aggregate plan limit described above. If,
under the Plan, an Employee has elected to give up the right to receive
compensation in exchange for Common Shares based on Fair Market Value, such
Common Shares will not count against the aggregate plan limit described above.

5.5 Limits.    Notwithstanding anything in this Section 5 or elsewhere in the
Plan to the contrary and subject to adjustment as provided in Section 15 of the
Plan:

 

  (a) the aggregate number of Common Shares actually issued or transferred by
the Corporation upon the exercise of Incentive Stock Options shall not exceed
5,000,000 Common Shares;

 

  (b) no Employee shall be granted Options or Stock Appreciation Rights, in the
aggregate, for more than 1,000,000 Common Shares during any one calendar year;

 

  (c) no Employee will be granted Qualified Performance Based Awards of
Restricted Stock, Restricted Stock Units, Performance Shares or Other Awards, in
the aggregate, for more than 7,500,000 Common Shares during any one calendar
year;

 

  (d) in no event shall any Employee in any calendar year receive Qualified
Performance-Based Awards in the form of Other Awards payable in cash under
Section 11 of the Plan having an aggregate maximum value in excess of
$7,500,000; and



--------------------------------------------------------------------------------

  (e) in no event shall any Employee in any calendar year receive Qualified
Performance-Based Awards of Performance Units having an aggregate maximum value
as of their respective dates of grant in excess of $7,500,000.

6. Stock Options.

6.1 Type and Date of Grant of Options.

 

  (a) The Award Instrument pursuant to which any Incentive Stock Option is
granted shall specify that the Option granted thereby shall be treated as an
Incentive Stock Option. The Award Instrument pursuant to which any Nonqualified
Option is granted shall specify that the Option granted thereby shall not be
treated as an Incentive Stock Option.

 

  (b) The day on which the Committee authorizes the grant of an Incentive Stock
Option shall be the date on which that Option is granted.

 

  (c) The day on which the Committee authorizes the grant of a Nonqualified
Option shall be considered the date on which that Option is granted, unless the
Committee specifies a later date.

 

  (d) The Committee reserves the discretion after the date of grant of an Option
to provide for (i) the availability of a loan at exercise; or (ii) the right to
tender in satisfaction of the Exercise Price nonforfeitable, unrestricted Common
Shares, which are already owned by the Employee and have a value at the time of
exercise that is equal to the Exercise Price.

 

  (e) Options granted under the Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing. Incentive Stock Options may be
granted only to Employees who meet the definition of “employees” under
Section 3401(c) of the Code.

6.2 Exercise Price.    The Exercise Price under any Option shall be not less
than the Fair Market Value of the Common Shares subject to the Option on the
date the Option is granted.

6.3 Option Expiration Date.    The Option Expiration Date under any Option shall
be not later than ten years from the date on which the Option is granted.

6.4 Exercise of Options.

 

  (a) Except as otherwise provided in Section 12 of the Plan, an Option may be
exercised only while the Employee to whom the Option was granted is in the
employ of the Corporation or of a Subsidiary. Subject to this requirement, each
Option shall become exercisable in one or more installments at the time or times
provided in the Award Instrument evidencing the Option. An Employee to whom an
Option is granted or, with respect to Nonqualified Options, the Employee’s
Transferee may exercise the Option from time to time, in whole or in part, up to
the total number of Common Shares with respect to which the Option is then
exercisable, except that no fraction of a Common Share may be purchased upon the
exercise of any Option.

 

  (b) The Award Instrument may provide that specified Performance Goals must be
achieved as a condition to the exercise of any Option.

 

  (c) An Employee or, with respect to Nonqualified Options, any Transferee
electing to exercise an Option shall deliver to the Corporation (i) the Exercise
Price payable in accordance with Section 6.5 of the Plan and (ii) written notice
of the election that states the number of whole Common Shares with respect to
which the Employee is exercising the Option.

 

  (d) The exercise of an Option will result in the cancellation on a
share-by-share basis of any Tandem SAR granted under Section 7 of the Plan.

6.5 Payment for Common Shares.    Upon exercise of an Option by an Employee or,
with respect to Nonqualified Options, any Transferee, the Exercise Price shall
be payable by the Employee or Transferee in cash



--------------------------------------------------------------------------------

or in such other form of consideration as the Committee determines may be
accepted, including without limitation, securities or other property, or any
combination of cash, securities or other property or, to the extent permitted by
applicable law, by delivery by the Employee or Transferee (with the written
notice of election to exercise) of irrevocable instructions to a broker
registered under the 1934 Act promptly to deliver to the Corporation the amount
of sale or loan proceeds to pay the Exercise Price. The Committee, in its sole
discretion, may grant to an Employee or, with respect to Nonqualified Options,
any Transferee the right to transfer Common Shares acquired upon the exercise of
a part of an Option in payment of the Exercise Price payable upon immediate
exercise of a further part of the Option.

6.6 Conversion of Incentive Stock Options.    The Committee may at any time in
its sole discretion take such actions as may be necessary to convert any
outstanding Incentive Stock Option (or any installments or portions of
installments thereof) into a Nonqualified Option with or without the consent of
the Employee to whom that Incentive Stock Option was granted and whether or not
that Employee is an Employee at the time of the conversion.

6.7 Dividend Equivalents.    No grant of Options may be accompanied by a tandem
award of dividend equivalents or provide for dividends, dividend equivalents or
other distributions to be paid on such Options.

7. Stock Appreciation Rights.

7.1 Grant of SARs.

 

  (a) The Committee may authorize the granting (i) to any holder of an Option,
of Tandem SARs in respect of Options granted hereunder, and (ii) to any
Employee, of Free-Standing SARs. A Tandem SAR may be granted only in connection
with an Option. A Tandem SAR granted in connection with an Incentive Stock
Option may be granted only when the Incentive Stock Option is granted. A Tandem
SAR granted in connection with a Nonqualified Option may be granted either when
the related Nonqualified Option is granted or at any time thereafter including,
in the case of any Nonqualified Option resulting from the conversion of an
Incentive Stock Option, simultaneously with or after the conversion. A
Free-Standing SAR is not granted in tandem with an Option.

7.2 Exercise of SARs.

 

  (a) An Employee electing to exercise a SAR shall deliver written notice to the
Corporation of the election identifying the SAR and, with respect to Tandem
SARs, the related Option with respect to which the Tandem SAR was granted to the
Employee, and specifying the number of whole Common Shares with respect to which
the Employee is exercising the SAR. Upon exercise of a Tandem SAR, the related
Option shall be deemed to be surrendered to the extent that the Tandem SAR is
exercised.

 

  (b) The Committee may specify in the Award Instrument pursuant to which SARs
are granted that the amount payable on exercise of a SAR may not exceed a
maximum specified by the Committee in the Award Instrument.

 

  (c) No SAR granted under this Plan may be exercised more than ten years from
the date on which the SAR is granted.

 

  (d) No grant of SARs may be accompanied by a tandem award of dividend
equivalents or provide for dividends, dividend equivalents or other
distributions to be paid on such SARs.

 

  (e) SARs may be exercised only (i) on a date when the SAR is “in the money”
(i.e., when there would be positive consideration received upon exercise of the
SAR), (ii) with respect to Tandem SARs, at a time and to the same extent as the
related Option is exercisable, (iii) with respect to Tandem SARs, unless
otherwise provided in the relevant Award Instrument, by surrender to the
Corporation, unexercised, of the related Option or any applicable portion
thereof, and (iv) in compliance with all restrictions set forth in the relevant
Award Instrument or specified by the Committee.



--------------------------------------------------------------------------------

  (f) The Committee may specify in the Award Instrument pursuant to which any
SAR is granted waiting periods and restrictions on permissible exercise periods
in addition to the restrictions on exercise set forth in this Section 7.

 

  (g) The Committee may specify in the Award Instrument pursuant to which SARs
are granted Performance Goals that must be achieved as a condition of the
exercise of such SARs.

 

  (h) Each Award Instrument pursuant to which Free-Standing SARs are granted
shall specify in respect of each Free-Standing SAR a Base Price, which shall be
equal to or greater than the Fair Market Value of the Common Shares subject to
each Free-Standing SAR on the date the Free-Standing SAR is granted.

7.3 Payment for SARs.    The amount payable upon exercise of a SAR may be paid
by the Corporation in cash or in whole Common Shares (taken at their Fair Market
Value at the time of exercise of the SAR) or in a combination of cash and whole
Common Shares and the Committee may either grant to the Employee or retain in
the Committee the right to elect among those alternatives; provided, however,
that in no event shall the total number of Common Shares that may be paid to an
Employee pursuant to the exercise of a Tandem SAR exceed the total number of
Common Shares subject to the related Option.

7.4 Termination, Amendment, or Suspension of SARs.    SARs shall terminate and
may no longer by exercised upon the first to occur of

 

  (a) with respect to Tandem SARs, the exercise or termination of the related
Option,

 

  (b) any termination date specified by the Committee at the time of grant of
the SAR, or

 

  (c) with respect to Tandem SARs, the transfer by the Employee of the related
Option. In addition, the Committee may in its sole discretion at any time before
the occurrence of a Change of Control amend, suspend, or terminate any SAR
theretofore granted under the Plan without the holder’s consent; provided that,
in the case of amendment, no provision of the SAR, as amended, shall be in
conflict with any provision of the Plan.

8. Restricted Stock.

8.1 Conditions on Restricted Stock.

 

  (a) In addition to the restrictions on disposition of Restricted Stock during
the Restriction Period, the Committee may provide in the Award Instrument with
respect to any Award of Restricted Stock other restrictions, conditions, and
contingencies, which other restrictions, conditions, and contingencies, if any,
may relate to, in addition to such other matters as the Committee may deem
appropriate, the achievement of Performance Goals measured in such manner as may
be specified by the Committee. The Committee may impose different restrictions,
conditions, and contingencies on separate Awards of Restricted Stock granted to
different Employees, whether at the same or different times, and on separate
Awards of Restricted Stock granted to the same Employee, whether at the same or
different times. The Committee may specify a single Restriction Period for all
of the Restricted Stock subject to any particular Award Instrument or may
specify multiple Restriction Periods so that the restrictions with respect to
the Restricted Stock subject to the Award will expire in stages according to a
schedule specified by the Committee and set forth in the Award Instrument.
Restrictions relating to Restricted Stock that vests upon the achievement of
Performance Goals may not terminate sooner than one year from the date that the
Restricted Stock is granted. If the elimination of restrictions is based only on
the passage of time rather than the achievement of Performance Goals, the period
of time will be no shorter than three years, except that the restrictions may be
removed ratably during the three-year period, on an annual basis, as determined
by the Committee on the date the Restricted Stock is granted. For any Qualified
Performance-Based Award of Restricted Stock, no restrictions shall lapse on any
such Award until the Committee certifies, in writing, that the requirements
established as described in this Section 8.1(a) have been satisfied.

 

  (b)

The Committee may specify in the Award Instrument pursuant to which the
Restricted Stock is granted, that any or all dividends or other distributions
paid on Restricted Stock during the Restriction



--------------------------------------------------------------------------------

  Period be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying Award; provided, however, that dividends or other distributions on
Restricted Stock with restrictions that lapse as a result of the achievement of
Performance Goals shall be deferred until and paid contingent upon the
achievement of the applicable Performance Goals.

 

  (c) If so directed by the Committee, all certificates representing Restricted
Stock may be held in custody by the Corporation until all restrictions thereon
shall have lapsed, together with a stock power or powers executed by the
Employee in whose name such certificates are registered, endorsed in blank and
covering such Common Shares.

8.2 Payment for Restricted Stock.    Each Employee to whom an Award of
Restricted Stock is made shall pay the Acquisition Price, if any, with respect
to that Restricted Stock to the Corporation not later than 30 days after the
delivery to the Employee of the Award Instrument with respect to that Restricted
Stock. If any Employee fails to pay any Acquisition Price with respect to an
Award of Restricted Stock within that 30 day period, the Employee’s right under
that Award shall be forfeited.

8.3 Rights as a Shareholder.    Upon payment by an Employee in full of the
Acquisition Price, if any, for Restricted Stock under an Award, the Employee
shall have all of the rights of a shareholder with respect to the Restricted
Stock, including voting and dividend rights, subject only to such restrictions
and requirements referred to in Section 8.1 of the Plan as may be incorporated
in the Award Instrument with respect to that Restricted Stock.

9. Restricted Stock Units.

9.1 Grant of Restricted Stock Units.

 

  (a) Each grant or sale of Restricted Stock Units shall provide that the
Restricted Stock Units shall be subject to deferral and a risk of forfeiture, as
determined by the Committee on the date the Restricted Stock Units are granted.
In addition, restrictions relating to Restricted Stock Units that vest upon the
achievement of Performance Goals may not terminate sooner than one year from the
date that the Restricted Stock Units are granted. If the elimination of
restrictions is based only on the passage of time rather than the achievement of
Performance Goals, the period of time will be no shorter than three years,
except that the restrictions may be removed no sooner than ratably on an annual
basis during the three-year period as determined by the Committee on the date
the Restricted Stock Units are granted. For any Qualified Performance-Based
Award of Restricted Stock Units, no restrictions shall lapse on any such Award
until the Committee certifies, in writing, that the requirements established as
described in this Section 9.1(a) have been satisfied.

 

  (b) Each Employee to whom an Award of Restricted Stock Units is made shall pay
the Acquisition Price, if any, with respect to those Restricted Stock Units to
the Corporation not later than 30 days after delivery to the Employee of the
Award Instrument with respect to the Restricted Stock Units being granted. If
any Employee fails to pay any Acquisition Price with respect to an Award of
Restricted Stock Units within that 30 day period, the Employee’s right under
that Award shall be forfeited.

9.2 Payment for Restricted Stock Units.    The Corporation shall pay each
Employee who is entitled to payment for Restricted Stock Units an amount for
those Restricted Stock Units (a) in cash, (b) in Common Shares, or (c) any
combination of the foregoing, and the Committee may either grant to the Employee
or retain in the Committee the right to elect among those alternatives.

9.3 Rights as a Shareholder.    During any time that the Restricted Stock Units
are outstanding, the Employee shall have no right to transfer any rights under
his or her Award, shall have no rights of ownership in the Common Shares
deliverable upon payment of the Restricted Stock Units and shall have no right
to vote them, but, to the extent permitted by Section 409A of the Code, the
Committee may, at or after the date on which the Restricted Stock Units are
granted, authorize the payment of dividend equivalents on such Common Shares



--------------------------------------------------------------------------------

underlying the Restricted Stock Units on either a current or deferred or
contingent basis, either in cash or in additional Common Shares; provided,
however, that dividends or other distributions on Common Shares underlying
Restricted Stock Units with restrictions that lapse as a result of the
achievement of Performance Goals shall be deferred until and paid contingent
upon the achievement of the applicable Performance Goals.

10. Performance Shares and Performance Units.

10.1 Discretion of Committee with Respect to Performance Shares and Performance
Units.    The Committee shall have full discretion to select the Employees to
whom Awards of Performance Shares and Performance Units are made, the number of
Performance Shares or Performance Units to be granted to any Employee so
selected, the kind and level of the Performance Goals, the dates on which each
Performance Period shall begin and end, and to determine the form and provisions
of the Award Instrument to be used in connection with any Award of Performance
Shares or Performance Units.

10.2 Conditions to Payment for Performance Shares and Performance Units.

 

  (a) Unless otherwise provided in the relevant Award Instrument, an Employee
must be employed by the Corporation or a Subsidiary on the last day of a
Performance Period to be entitled to payment for any Performance Shares or
Performance Units.

 

  (b) The Committee may establish, from time to time, one or more formulas to be
applied against the Performance Goals to determine whether all, some portion but
less than all, or none of the Performance Shares or Performance Units granted
with respect to the Performance Period are treated as earned pursuant to any
Award. An Employee will be entitled to receive payments with respect to any
Performance Shares and Performance Units only to the extent that those
Performance Shares or Performance Units, as the case may be, are treated as
earned under one or more such formulas. The Performance Period with respect to
any Award of Performance Shares or Performance Units shall be no less than one
year. For any Qualified Performance-Based Award of Performance Shares or
Performance Units, no Employee will be entitled to receive payments with respect
to such Award until the Committee certifies, in writing, that the requirements
established as described in this Section 10.2(b) have been satisfied. The
Committee may at the date of grant of Performance Shares provide for the payment
of dividend equivalents to the holder thereof either in cash or in additional
Common Shares subject in all cases to payment on a deferred and contingent basis
based on the Employee’s earning of the Performance Shares with respect to which
such dividend equivalents are paid.

10.3 Payment for Performance Shares and Performance Units.    The Corporation
shall pay each Employee who is entitled to payment for Performance Shares or
Performance Units earned with respect to any Performance Period an amount for
those Performance Shares or Performance Units, as the case may be, (a) in cash,
(b) in Common Shares, or (c) any combination of the foregoing, and the Committee
may either grant to the Employee or retain in the Committee the right to elect
among those alternatives.

11. Other Awards.

11.1 The Committee may, subject to limitations under applicable law, grant to
any Employee such Other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Shares or factors that may influence the value of such shares, including,
without limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Common Shares, purchase rights for Common
Shares, Awards with value and payment contingent upon performance of the
Corporation or specified Subsidiaries, affiliates or other business units
thereof or any other factors designated by the Committee, and Awards valued by
reference to the book value of Common Shares or the value of securities of, or
the performance of specified Subsidiaries or affiliates or other business units
of the Corporation. The Committee shall determine the terms and conditions of
such Awards. Common Shares delivered pursuant to an Award in the nature of a
purchase right granted under this Section 11 shall be purchased for such
consideration, paid for at such time, by such methods, and in such forms,
including, without limitation, cash,



--------------------------------------------------------------------------------

Common Shares, other Awards, notes or other property, as the Committee shall
determine. For any Qualified Performance-Based Award in the form of an Other
Award, no Employee will be entitled to receive payments with respect to such
Award until the Committee certifies, in writing, that the requirements
established for such Award have been satisfied.

11.2 Cash awards, as an element of or supplement to any other Award granted
under the Plan, may also be granted pursuant to this Section 11.

11.3 The Committee may grant Common Shares as a bonus or in lieu of an
Employee’s salary, or may grant Other Awards in lieu of obligations of the
Corporation or a Subsidiary to pay cash or deliver other property under the Plan
or under other plans or compensatory arrangements, subject to such terms as
shall be determined by the Committee in a manner that complies with Section 409A
of the Code.

11.4 If the earning or vesting of, or elimination of restrictions applicable to,
Other Awards is based only on the passage of time rather than the achievement of
Performance Goals, the period of time shall be no shorter than three years,
except that the restrictions may be removed no sooner than ratably on an annual
basis during the three-year period as determined by the Committee at the date of
grant. If the earning or vesting of, or elimination of restrictions applicable
to, Other Awards is based on the achievement of Performance Goals, the earning,
vesting or restriction period may not terminate sooner than one year from the
date of grant.

12. Termination of Employment.    After an Employee’s Employment Termination
Date, the rules set forth in this Section 12 shall apply. All factual
determinations with respect to the termination of an Employee’s employment that
may be relevant under this Section 12 shall be made by the Committee in its sole
discretion.

12.1 Termination Other than Upon Death, Disability, Retirement or Change of
Control.    Upon any termination of an Employee’s employment for any reason
other than the Employee’s retirement as provided in Section 12.2 of the Plan,
disability as provided in Section 12.3 of the Plan, death as provided in
Section 12.4 of the Plan or after a Change of Control as provided in Section 13
of the Plan:

 

  (a) Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right
(i) during the period ending six months after the Employment Termination Date,
but not later than the Option Expiration Date, to exercise any Nonqualified
Options and related Tandem SARs that were outstanding on the Employment
Termination Date if and to the same extent as those Options and Tandem SARs were
exercisable by the Employee or Transferee (as the case may be) on the Employment
Termination Date, (ii) during the period ending three months after the
Employment Termination Date, but not later than the Option Expiration Date, to
exercise any Incentive Stock Options and related Tandem SARs that were
outstanding on the Employment Termination Date if and to the same extent as
those Options and Tandem SARs were exercisable by the Employee on the Employment
Termination Date, and (iii) during the period ending six months after the
Employment Termination Date, but not later than the date any Free-Standing SAR
expires, to exercise any Free-Standing SARs that were outstanding on the
Employment Termination Date if and to the same extent as those Free-Standing
SARs were exercisable by the Employee on the Employment Termination Date; and

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each share of Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit and Other Award with respect to which, as of that date,
any restrictions, conditions, or contingencies have not lapsed.

12.2 Termination Due to Certain Retirements.    Upon any termination of an
Employee’s employment with the Corporation or any Subsidiary under circumstances
entitling the Employee to immediate payment of normal retirement or early
retirement benefits under any retirement plan of the Corporation or of a
Subsidiary (whether the Employee elects to commence or defer receipt of such
payment):

 

  (a) Unless otherwise provided in the relevant Award Instrument, the Employee
or, with respect to Nonqualified Options, any Transferee shall have the right



--------------------------------------------------------------------------------

  (i) to exercise, from time to time during the period ending three years after
the Employment Termination Date, but not later than the Option Expiration Date,
any Nonqualified Options and related Tandem SARs that were outstanding on the
Employment Termination Date if and to the same extent as those Options and
Tandem SARs were exercisable by the Employee or Transferee (as the case may be)
on the Employment Termination Date;

 

  (ii) to exercise, from time to time during the period ending three years after
the Employment Termination Date, but no later than the Option Expiration Date,
any Incentive Stock Options and related Tandem SARs that were outstanding on the
Employment Termination Date if and to the same extent as those Options and
Tandem SARs were exercisable by the Employee on the Employment Termination Date
(even though exercise of the Incentive Stock Option more than three months after
the Employment Termination Date may cause the Option to fail to qualify for
Incentive Stock Option treatment under the Code); and

 

  (iii) to exercise, from time to time during the period ending three years
after the Employment Termination Date, but not later than the date any
Free-Standing SAR expires, any Free-Standing SARs that were outstanding on the
Employment Termination Date if and to the same extent as those Free-Standing
SARs were exercisable by the Employee on the Employment Termination Date;

 

  (b) The relevant Award Instrument may provide that the Employee or, with
respect to Nonqualified Options, any Transferee will have the right to exercise,
from time to time until not later than the expiration of the relevant Award,
Nonqualified Stock Options, Incentive Stock Options and SARs to the extent such
Options and SARs become exercisable by their terms prior to the expiration of
the relevant Award (or such earlier date as specified in the relevant Award
Instrument), notwithstanding the fact that such Options and SARs were not
exercisable in whole or in part (whether because a condition to exercise had not
yet occurred or a specified time period had not yet elapsed or otherwise) on the
Employment Termination Date; and

 

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each share of Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit and Other Award with respect to which, as of that date,
any restrictions, conditions, or contingencies have not lapsed.

12.3 Termination Due to Disability. Upon any termination of an Employee’s
employment due to Disability:

 

  (a) Unless otherwise provided in the relevant Award Instrument, the Employee,
the Employee’s attorney in fact or legal guardian or, with respect to
Nonqualified Options, any Transferee shall have the right (i) to exercise, from
time to time during the period ending three years after the Employment
Termination Date, but not later than the Option Expiration Date, any
Nonqualified Options and related Tandem SARs that were outstanding on the
Employment Termination Date if and to the same extent those Options and Tandem
SARs were exercisable by the Employee or Transferee (as the case may be) on the
Employment Termination Date, (ii) to exercise, from time to time during the
period ending three years after the Employment Termination Date, but no later
than the Option Expiration Date, any Incentive Stock Options and related Tandem
SARs that were outstanding on the Employment Termination Date if and to the same
extent as those Options and Tandem SARs were exercisable by the Employee on the
Employment Termination Date (even though exercise of the Incentive Stock Option
more than one year after the Employment Termination Date may cause the Option to
fail to qualify for Incentive Stock Option treatment under the Internal Revenue
Code of 1986, as amended), and (iii) to exercise, from time to time during the
period ending three years after the Employment Termination Date, but not later
than the date any Free-Standing SAR expires, any Free-Standing SARs that were
outstanding on the Employment Termination Date if and to the same extent as
those Free-Standing SARs were exercisable by the Employee on the Employment
Termination Date; and

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each share of Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit and Other Award with respect to which, as of that date,
any restrictions, conditions, or contingencies have not lapsed.



--------------------------------------------------------------------------------

12.4 Death of an Employee.    Upon the death of an Employee while employed by
the Corporation or any Subsidiary or within any of the periods referred to in
any Section 12.1, 12.2, or 12.3 of the Plan during which any particular Option
or SAR remains potentially exercisable:

 

  (a) Unless otherwise provided in the relevant Award Instrument, if the Option
Expiration Date of any Nonqualified Option that had not expired before the
Employee’s death would otherwise expire before the first anniversary of the
Employee’s death, that Option Expiration Date shall automatically be extended to
the first anniversary of the Employee’s death or such other date as provided in
the relevant Award Instrument provided that the Option Expiration Date shall not
be extended beyond the date that is ten years from the date on which the Option
was granted;

 

  (b) Unless otherwise provided in the relevant Award Instrument, the Employee’s
executor or administrator, the person or persons to whom the Employee’s rights
under any Option or SAR are transferred by will or the laws of descent and
distribution or, with respect to Nonqualified Options, any Transferee shall have
the right to exercise, from time to time during the period ending three years
after the date of the Employee’s death, but not later than the expiration of the
relevant Award, any Options and SARs that were outstanding on the date of the
Employee’s death if and to the same extent as those Options and SARs were
exercisable by the Employee or Transferee (as the case may be) on the date of
the Employee’s death; and

 

  (c) Unless otherwise provided in the relevant Award Instrument, the Employee
shall forfeit each share of Restricted Stock, Restricted Stock Unit, Performance
Share, Performance Unit and Other Award with respect to which, as of that date,
any restrictions, conditions, or contingencies have not lapsed.

13. Acceleration After a Change of Control.    Notwithstanding anything in this
Plan to the contrary, unless otherwise specified in the relevant Award
Instrument, if, within two years following the date of a Change of Control, an
Employee’s employment with the Corporation terminates for any reason other than
a Voluntary Resignation or a Termination for Cause (and other than in connection
with the Employee’s retirement as provided in Section 12.2, Disability as
provided in Section 12.3 or death as provided in Section 12.4), then each Award
granted to such Employee prior to the Change of Control that then remains
outstanding shall be automatically treated as follows:

 

  (a) any outstanding Option shall become immediately exercisable in full;

 

  (b) Tandem SARs related to any such Options shall also become immediately
exercisable in full;

 

  (c) any outstanding Free-Standing SAR shall become exercisable in full;

 

  (d) the Restriction Period with respect to all outstanding Awards of
Restricted Stock shall immediately terminate;

 

  (e) the restrictions, conditions or contingencies on any Restricted Stock
Units or Other Awards shall immediately terminate; and

 

  (f) the restrictions, conditions, or contingencies on any Performance Shares
and Performance Units shall be modified in such manner as the Committee may
specify to give the Employee the benefit of those Performance Shares or
Performance Units through the date of termination.

Notwithstanding anything herein to the contrary, if within two years after a
Change of Control an Employee’s Employment Termination Date occurs other than as
a result of a Voluntary Resignation or a Termination for Cause, unless otherwise
provided in the relevant Award Instrument, the Employee, or with respect to
Nonqualified Options any Transferee, shall have the right, during the Extended
Period, but not later than the Option Expiration Date or the date of expiration
of Free-Standing SARs, as the case may be, to exercise any Options and related
SARs that were outstanding on the Employment Termination Date if and to the same
extent as those Options and SARs were exercisable by the Employee or Transferee
(as the case may be) on the Employment Termination Date (even though, in the
case of Incentive Stock Options, exercise of those Options more than three
months after the Employment Termination Date may cause the Option to fail to
qualify for Incentive Stock Option treatment under the Code). As used in the
immediately preceding sentence, the term



--------------------------------------------------------------------------------

“Extended Period” means the longer of the period that the Option or SAR would
otherwise be exercisable in the absence of the immediately preceding sentence or
the period ending with second anniversary of the Employee’s Employment
Termination Date.

14. Restrictions.

14.1 Assignment and Transfer.    Nonqualified Options may not be assigned or
transferred (other than by will or by the laws of descent and distribution)
unless the Committee, in its sole discretion, determines to allow such
assignment or transfer and, if the Committee determines to allow any such
assignment or transfer, the Transferee shall have the power to exercise such
Nonqualified Option in accordance with the terms of the Award and the provisions
of the Plan. No Incentive Stock Option, SAR, Restricted Stock during the
Restriction Period, Restricted Stock Unit, Performance Share or unvested Other
Award may be transferred other than by will or by the laws of descent and
distribution. In no event may any Award granted under the Plan be transferred
for value. During an Employee’s lifetime, only the Employee (or in the case of
incapacity of an Employee, the Employee’s attorney in fact or legal guardian)
may exercise any Incentive Stock Option or SAR.

14.2 Further Restrictions.    The Committee may specify at the date of grant of
any Award that part or all of the Common Shares that are (i) to be issued or
transferred by the Corporation upon the exercise of Options or SARs, upon the
termination of any period of deferral applicable to Restricted Stock Units or
upon payment under any grant of Performance Shares, Performance Units or Other
Awards or (ii) no longer subject to the Restriction Period, will be subject to
further restrictions on transfer.

15. Adjustment Upon Changes in Common Shares.    Automatically and without
Committee action, in the event of any stock dividend, stock split, or share
combination of the Common Shares, or by appropriate Committee action in the
event of any reclassification, recapitalization, merger, consolidation, other
form of business combination, liquidation, or dissolution involving the
Corporation or any spin-off or other distribution to shareholders of the
Corporation (other than normal cash dividends), appropriate adjustments to

 

  (a) the maximum number of Common Shares that may be issued under the Plan
pursuant to Section 5 of the Plan, the maximum number of Common Shares that may
be issued under the Plan pursuant to Incentive Stock Options as provided in
Section 5 of the Plan, and the maximum number of Common Shares with respect to
which any Employee may receive Awards during any calendar year or calendar years
as provided in Section 5 of the Plan, and

 

  (b) the number and kind of shares subject to, the price per share under, and
the terms and conditions of each then outstanding Award shall be made to the
extent necessary and in such manner that the benefits of Employees under all
then outstanding Awards shall be maintained substantially as before the
occurrence of such event.

Any such adjustment shall be conclusive and binding for all purposes of the Plan
and shall be effective, in the event of any stock dividend, stock split, or
share combination, as of the date of such stock dividend, stock split, or share
combination, and in all other cases, as of such date as the Committee may
determine. In the event of any such transaction or event, the Committee, in its
discretion, may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all Awards so replaced in a manner that complies with Section 409A
of the Code. In addition, for each Option or SAR with an Exercise Price or Base
Price greater than the consideration offered in connection with any such
transaction or event or Change of Control, the Committee may in its sole
discretion elect to cancel such Option or SAR without any payment to the person
holding such Option or SAR; provided, however, that any such adjustment to the
number specified in Section 5.5(a) of the Plan will be made only if and to the
extent that such adjustment would not cause any Option intended to qualify as an
Incentive Stock Option to fail so to qualify.

Notwithstanding the foregoing: (i) any adjustments made pursuant to Section 15
of the Plan to Awards that are considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Section 409A of the Code; (ii) any adjustments made pursuant to
Section 15



--------------------------------------------------------------------------------

of the Plan to Awards that are not considered “deferred compensation” subject to
Section 409A of the Code shall be made in such a manner as to ensure that after
such adjustment, the Awards either continue not to be subject to Section 409A of
the Code or comply with the requirements of Section 409A of the Code; (iii) the
Committee shall not have the authority to make any adjustments pursuant to
Section 15 of the Plan to the extent that the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code to
be subject thereto; and (iv) if any Award is subject to Section 409A of the
Code, Section 15 of the Plan shall be applicable only to the extent specifically
provided in the Award Instrument and permitted pursuant to Section 27 of the
Plan.

16. Purchase for Investment.    Each person acquiring Common Shares pursuant to
any Award may be required by the Corporation to furnish a representation that he
or she is acquiring the Common Shares so acquired as an investment and not with
a view to distribution thereof if the Corporation, in its sole discretion,
determines that such representation is required to insure that a resale or other
disposition of the Common Shares would not involve a violation of the Securities
Act of 1933, as amended, or of applicable blue sky laws. Any investment
representation so furnished shall no longer be applicable at any time such
representation is no longer necessary for such purposes.

17. Withholding of Taxes.    The Corporation will withhold from any payments of
cash made pursuant to the Plan such amount as is necessary to satisfy all
applicable Federal, state, and local withholding tax obligations. Except as
otherwise determined by the Committee, an Employee (or other person exercising
an Option with respect to withholding taxes upon exercise of such Option) may
elect, or the Committee may require such Employee or other person, to satisfy,
in whole or in part, any withholding tax obligation that may arise in connection
with the grant of an Award, the lapse of any restrictions with respect to an
Award, the acquisition of Common Shares pursuant to any Award, or the
disposition of any Common Shares received pursuant to any Award by having the
Corporation hold back some portion of the Common Shares that would otherwise be
delivered pursuant to the Award or by delivering to the Corporation an amount
equal to the withholding tax obligation arising with respect to such grant,
lapse, acquisition, or disposition in (a) cash, (b) Common Shares, or (c) such
combination of cash and Common Shares as the Committee may determine. The Fair
Market Value of the Common Shares to be so held back by the Corporation or
delivered by the Employee shall be determined as of the date on which the
obligation to withhold first arose.

18. Harmful Activity.    If an Employee shall engage in any “Harmful Activity”
prior to or within six months after termination of employment with Key, then
(a) any shares of Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or Other Awards held by the Employee that have vested, (b) any
Profits realized upon the exercise of any Covered Option or SAR and (c) any
Profits realized upon the sale of any vested shares of Restricted Stock,
Restricted Stock Units, Performance Shares, Performance Units or Other Awards,
on or after one year prior to the termination of employment with Key shall inure
to the Corporation. The aforementioned restriction shall not apply in the event
that employment with Key terminates within two years after a Change of Control
of the Corporation if any of the following have occurred: a relocation of an
Employee’s principal place of employment more than 35 miles from an Employee’s
principal place of employment immediately prior to the Change of Control, a
reduction in an Employee’s base salary after a Change of Control, or termination
of employment under circumstances in which an Employee is entitled to severance
benefits or salary continuation or similar benefits under a change of control
agreement, employment agreement, or severance or separation pay plan. If any
vested shares of Restricted Stock, Restricted Stock Units, Performance Shares,
Performance Units or Other Awards or any Profits realized upon the exercise of
any Covered Option or SAR or upon the sale of any vested shares of Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units or Other
Awards inure to the benefit of the Corporation in accordance with the first
sentence of this paragraph, an Employee shall provide all such forfeited Awards
and pay all such Profits to the Corporation within 30 days after first engaging
in any Harmful Activity and all Awards that have not yet vested and all
unexercised Covered Options or SARs shall immediately be forfeited and canceled.
Consistent with the provisions of Section 3 of the Plan, the determination by
the Committee as to whether an Employee engaged in “Harmful Activity” prior to
or within six months after termination of employment with Key shall be final and
conclusive. Unless otherwise provided in the relevant Award Instrument, the
provisions of this Section 18 shall apply to all Awards made under the Plan.



--------------------------------------------------------------------------------

A “Harmful Activity” shall have occurred if an Employee shall do any one or more
of the following:

 

  (a) Use, publish, sell, trade or otherwise disclose Non-Public Information of
Key unless such prohibited activity was inadvertent, done in good faith and did
not cause significant harm to Key.

 

  (b) After notice from the Corporation, fail to return to Key any document,
data, or thing in an Employee’s possession or to which an Employee has access
that may involve Non-Public Information of Key.

 

  (c) After notice from the Corporation, fail to assign to Key all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, copyrights, trademarks, service marks, and
patents in or to (or associated with) such Intellectual Property.

 

  (d) After notice from the Corporation, fail to agree to do any acts and sign
any document reasonably requested by Key to assign and convey all right, title,
and interest in and to any confidential or non-confidential Intellectual
Property which an Employee created, in whole or in part, during employment with
Key, including, without limitation, the signing of patent applications and
assignments thereof.

 

  (e) Upon an Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, solicit or entice for employment or
hire any Employee of Key.

 

  (f) Upon an Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, call upon, solicit, or do business
with (other than business which does not compete with any business conducted by
Key) any customer of Key an Employee called upon, solicited, interacted with, or
became acquainted with, or learned of through access to information (whether or
not such information is or was non-public) while employed at Key unless such
prohibited activity was inadvertent, done in good faith, and did not involve a
customer whom an Employee should have reasonably known was a customer of Key.

 

  (g) Upon an Employee’s own behalf or upon behalf of any other person or entity
that competes or plans to compete with Key, engage in any business activity in
competition with Key in the same or a closely related activity that an Employee
was engaged in for Key during the one year period prior to the termination of
employment.

For purposes of this Section 18:

“Covered Option or SAR” means any Option or SAR granted under this Plan unless
the granting resolution expressly excludes the Option or SAR from the provisions
of this Section 18.

“Intellectual Property”shall mean any invention, idea, product, method of doing
business, market or business plan, process, program, software, formula, method,
work of authorship, or other information, or thing.

“Key”shall mean the Corporation and its Subsidiaries collectively.

“Non-Public Information”shall mean, but is not limited to, trade secrets,
confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by an employer such as Key, and that of its customers or suppliers,
and that are not generally known by the public.

“Profit”shall mean, (1) with respect to any Covered Option or SAR, the spread
between the Fair Market Value of a Common Share on the date of exercise and the
Exercise Price or the Base Price, as the case may be, multiplied by the number
of shares exercised under the Covered Option or SAR; and (2) with respect to any
shares of Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units, any profit realized upon the sale of any Common Shares that
were acquired upon the vesting of such Awards.

19. Awards in Substitution for Awards Granted by Other Companies.    Awards,
whether Incentive Stock Options, Nonqualified Options, SARs, Restricted Stock,
Restricted Stock Units, Performance Shares,



--------------------------------------------------------------------------------

Performance Units or Other Awards, may be granted under the Plan in substitution
for awards held by employees of a company who become Employees of the
Corporation or a Subsidiary as a result of the merger or consolidation of the
employer company with the Corporation or a Subsidiary, or the acquisition by the
Corporation or a Subsidiary of the assets of the employer company, or the
acquisition by the Corporation or a Subsidiary of stock of the employer company
as a result of which it becomes a Subsidiary. The terms, provisions, and
benefits of the substitute Awards so granted may vary from the terms, provisions
and benefits set forth in or authorized by the Plan to such extent as the
Committee at the time of the grant may deem appropriate to conform, in whole or
in part, to the terms, provisions, and benefits of the awards in substitution
for which they are granted.

20. Legal Requirements.    No Awards shall be granted and the Corporation shall
have no obligation to make any payment under the Plan, whether in Common Shares,
cash, or any combination thereof, unless such payment is, without further action
by the Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the Code and Federal and state
securities laws.

21. Duration and Termination of the Plan.    The Plan shall become effective and
shall be deemed to have been adopted on the Effective Date; provided, however,
that if the Plan is not approved by the affirmative vote of the holders of the
requisite number of outstanding Common Shares on or prior to December 31, 2010,
the Plan shall be void and of no further effect. The Plan shall remain in effect
until the date that is 10 years from the Effective Date. All grants made on or
prior to such date of termination will continue in effect thereafter subject to
the terms thereof and of the Plan.

22. Miscellaneous.

22.1 Amendments.    The Board of Directors of the Corporation, or a duly
authorized committee thereof, may alter or amend the Plan from time to time
prior to its termination in any manner the Board of Directors of the
Corporation, or such duly authorized committee, may deem to be in the best
interests of the Corporation and its shareholders, provided, however, that if an
amendment to the Plan (i) would materially increase the benefits accruing to
Employees under the Plan, (ii) would materially increase the number of
securities that may be issued under the Plan, (iii) would materially modify the
requirements for participation in the Plan or (iv) must otherwise be approved by
the shareholders of the Corporation in order to comply with applicable law or
the rules of the New York Stock Exchange or, if the Common Shares are not traded
on the New York Stock Exchange, the principal national securities exchange upon
which the Common Shares are traded or quoted, then, such amendment will be
subject to shareholder approval and will not be effective unless and until such
approval has been obtained. Presentation of the Plan or any amendment thereof
for shareholder approval shall not be construed to limit the Corporation’s
authority to offer similar or dissimilar benefits in plans that do not require
shareholder approval.

The Committee shall have the authority to amend these terms and conditions
applicable to outstanding Awards

 

  (a) in any case where expressly permitted by the terms of the Plan or of the
relevant Award Instrument; or

 

  (b) in any other case with the consent of the Employee to whom the Award was
granted.

Except as expressly provided in the Plan or in the Award Instrument evidencing
the Award, the Committee may not, without the consent of the holder of an Award
granted under the Plan, amend the terms and conditions applicable to that Award
in a manner adverse to the interests of the Employee.

Notwithstanding the foregoing, except in connection with a corporate transaction
or event described in Section 15 of the Plan or with approval by the
shareholders of the Corporation, the terms of outstanding Awards may not be
amended to reduce the Exercise Price of outstanding Options or the Base Price of
outstanding SARs, and no outstanding Options or SARs may be cancelled in
exchange for other Awards, or cancelled in exchange for Options or SARs with an
Exercise Price or a Base Price that is less than the Exercise Price of the
original Options or the Base Price of the original SARs, as applicable, or
cancelled in exchange for cash, without approval by the shareholders of the
Corporation. This paragraph is intended to prohibit the repricing of



--------------------------------------------------------------------------------

“underwater” Options and SARs and will not be construed to prohibit the
adjustments provided for in Section 15 of the Plan. Notwithstanding any
provision of the Plan to the contrary, this paragraph may not be amended without
approval by the shareholders of the Corporation.

22.2 Deferral.    Subject to Section 27 of the Plan and to the extent permitted
by Section 409A of the Code, the Committee may permit Employees to elect to
defer the issuance of Common Shares or the settlement of Awards in cash under
the Plan pursuant to such rules, procedures or programs as it may establish for
purposes of the Plan. The Committee also may provide that deferred issuances and
settlements include the payment or crediting of dividend equivalents or interest
on the deferral amounts, to the extent permitted by Section 409A of the Code.

22.3 Conditions.    The Committee may condition the grant of any Award or
combination of Awards authorized under this Plan on the surrender or deferral by
the Employee of his or her right to receive a cash bonus or other compensation
otherwise payable by the Corporation or a Subsidiary to the Employee, subject to
such terms as shall be determined by the Committee in a manner that complies
with Section 409A of the Code.

22.4 Acceleration.    If permitted by Section 409A of the Code, in the event of
a termination of employment by reason of death, disability, normal or early
retirement, or a Change of Control, of an Employee who holds an Option or SAR
not immediately exercisable in full, or any Restricted Stock as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, or any Restricted Stock Units as to which any period of deferral has
not been completed, or any Performance Shares, Performance Units or Other Awards
that have not been fully earned, or who holds Common Shares subject to any
transfer restriction imposed pursuant to Section 14 of the Plan, the Committee
may, in its sole discretion, accelerate the time at which such Option or SAR may
be exercised or the time at which such substantial risk of forfeiture or
prohibition or restriction on transfer will lapse or the time when such period
of deferral will end or the time at which such Performance Shares, Performance
Units or Other Awards will be deemed to have been fully earned or the time when
such transfer restriction will terminate or may waive any other limitation or
requirement under any such Award; provided, however, that in the case of a
Qualified Performance-Based Award, acceleration is not permitted in the event of
normal or early retirement.

22.5 Plan Noncontractual.    Nothing herein contained shall be construed as a
commitment to or agreement with any person employed by the Corporation or a
Subsidiary to continue such person’s employment with the Corporation or the
Subsidiary, and nothing herein contained shall be construed as a commitment or
agreement on the part of the Corporation or any Subsidiary to continue the
employment or the annual rate of compensation of any such person for any period.
All Employees shall remain subject to discharge to the same extent as if the
Plan had never been put into effect.

22.6 Interest of Employees.    Any obligation of the Corporation under the Plan
to make any payment at any future date merely constitutes the unsecured promise
of the Corporation to make such payment from its general assets in accordance
with the Plan, and no Employee shall have any interest in, or lien or prior
claim upon, any property of the Corporation or any Subsidiary by reason of that
obligation.

22.7 Fractional Shares.    The Corporation will not be required to issue any
fractional Common Shares pursuant to this Plan. The Committee may provide for
the elimination of fractions or for the settlement of fractions in cash.

22.8 Foreign Employees.    In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Employees who are foreign nationals or who are
employed by the Corporation or any Subsidiary outside of the United States of
America as the Committee may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or amendments, restatements or alternative versions
of the Plan as it may consider necessary or appropriate for such purposes,
without thereby affecting the terms of the Plan as in effect for any other
purpose, and the Secretary or other appropriate officer of the Corporation may
certify any such document as having been approved and adopted in the same manner
as this Plan. No such



--------------------------------------------------------------------------------

special terms, supplements, amendments or restatements, however, will include
any provisions that are inconsistent with the terms of the Plan as then in
effect unless this Plan could have been amended to eliminate such inconsistency
without further approval by the shareholders of the Corporation.

22.9 Special Vesting Provisions.    Notwithstanding anything in the Plan to the
contrary, 5% of the maximum number of Common Shares that may be issued or
transferred under the Plan provided for in Section 5.2 of the Plan, as may be
adjusted under Section 15 of the Plan, may be used for Awards granted under
Sections 8 through 11 of the Plan that do not comply with the three-year vesting
requirements set forth in Sections 8.1(a), 9.1(a) and 11.4 of the Plan or the
one-year vesting requirements set forth in Sections 8.1(a), 9.1(a), 10.2(b) and
11.4 of the Plan.

23. Claims of Other Persons.    The provisions of the Plan shall in no event be
construed as giving any person, firm, or corporation any legal or equitable
right against the Corporation or any Subsidiary, their officers, employees,
agents, or directors, except any such rights as are specifically provided for in
the Plan or are hereafter created in accordance with the terms and provisions of
the Plan.

24. Absence of Liability.    No member of the Board of Directors of the
Corporation or a Subsidiary, of the Committee, of any other committee of the
Board of Directors, or any officer or Employee of the Corporation or a
Subsidiary shall be liable for any act or action under the Plan, whether of
commission or omission, taken by any other member, or by any officer, agent, or
Employee, or except in circumstances involving his bad faith or willful
misconduct, for anything done or omitted to be done by himself or herself.

25. Severability.    The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.

26. Governing Law.    The provisions of the Plan shall be governed and construed
in accordance with the internal substantive laws of the State of Ohio.

27. Compliance with Section 409A of the Code.

27.1 To the extent applicable, it is intended that the Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code, so that the
income inclusion provisions of Section 409A(a)(1) of the Code do not apply to
the Employees. The Plan and any grants made hereunder shall be administered in a
manner consistent with this intent. Any reference in the Plan to Section 409A of
the Code will also include any regulations or any other formal guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service.

27.2 Neither an Employee nor any of an Employee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A of the Code) payable under the Plan and grants hereunder to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A of the Code,
any deferred compensation (within the meaning of Section 409A of the Code)
payable to an Employee or for an Employee’s benefit under the Plan and grants
hereunder may not be reduced by, or offset against, any amount owing by an
Employee to the Corporation or any of its affiliates.

27.3 If, at the time of an Employee’s separation from service (within the
meaning of Section 409A of the Code), (i) the Employee shall be a specified
employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Corporation from time to time) and
(ii) the Corporation shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A of the Code) the payment of which is required to be delayed
pursuant to the six-month delay rule set forth in Section 409A of the Code in
order to avoid taxes or penalties under Section 409A of the Code, then the
Corporation shall not pay such amount on the otherwise scheduled payment date
but shall instead pay it, without interest, on the tenth business day of the
seventh month after such separation from service.



--------------------------------------------------------------------------------

27.4 Notwithstanding any provision of the Plan or any Award Instrument to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Committee reserves the right to make amendments to
the Plan and any Award Instrument as the Corporation deems necessary or
desirable to avoid the imposition of taxes or penalties under Section 409A of
the Code. In any case, an Employee shall be solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on the Employee
or for the Employee’s account in connection with the Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Corporation nor any of its affiliates shall have any obligation to indemnify
or otherwise hold the Employee harmless from any or all of such taxes or
penalties.